Citation Nr: 1549824	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  07-37 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for residuals of a traumatic brain injury (TBI). 

2. Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed, to include bipolar disorder and depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1980 to February 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).  The Veteran submitted a notice of disagreement (NOD) in July 2007, a statement of the case (SOC) was issued in November 2007, and the Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in November 2007.  

In August 2008, the Veteran testified at a Board hearing before a Veteran's Law Judge.  A transcript of this hearing is associated with the file.  The Board notes that the Veteran was sent a letter in November 2011 informing him that the Veterans Law Judge who conducted his August 2008 hearing was no longer employed by the Board.  The November 2011 letter advised the Veteran that he had the option to testify at a hearing before another Veterans Law Judge.  See 38 C.F.R. § 20.707, 20.717 (2015).  The Veteran was informed that he had 30 days from the date of the letter to respond, and that if no response was received, the Board would assume that he did not want another hearing.  To date, no response has been received from the Veteran or his representative.  Therefore, the Board finds it may proceed with adjudication of this case.

This appeal was previously before the Board in April 2009, February 2012, and November 2013.  As detailed in the November 2013 Board decision, the matter was remanded to the Agency of Original Jurisdiction (AOJ) for additional development, including new VA examinations for the issues on appeal.  The AOJ has completed the requested development and no further action is necessary to comply with the Board's remand directives.  The matter is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

As discussed in the Board's November 2013 decision, a potential neck injury claim exists in the record and was accordingly referred to the Agency of Original Jurisdiction (AOJ).  See November 2013 Board decision.  The Board notes that the record contains an August 2014 Appeals Management Center (AMC) memorandum noting this referral and its need for "immediate attention".  See August 2014 AMC memo.  As the record does not reflect that any action, immediate or otherwise, has yet been taken in regard to this issue, the Board again refers to the AOJ the potential claim of entitlement to service connection for a neck injury.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as his Virtual VA paperless claims file.


FINDINGS OF FACT

1. The Veteran's current residuals of a traumatic brain injury (TBI), are not shown to be causally or etiologically related to any injury, illness, or incident during service.

2. The Veteran's current acquired psychiatric disorders, including bipolar disorder and depression, are not shown to be causally or etiologically related to any injury, illness, or incident during service.

CONCLUSIONS OF LAW

1. Service connection for a TBI is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2. The criteria for establishing entitlement to service connection an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

A standard VA letter was sent in February 2007 which satisfied the duty to notify provisions.  The letter fully addressed the notice requirements in their entirety, which was sent to the Veteran prior to the initial adjudication in May 2007.  The letter informed the Veteran of what evidence was required to substantiate his claims, and of his and the VA's respective duties for obtaining evidence.  The Veteran presents no allegation that he has any evidence in his possession, which is needed for full and fair adjudication of this appeal.  The Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in February 2007, VA provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  VA successfully completed the notice requirements with respect to the issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The service treatment records have been obtained.  Post-service VA and private treatment records and reports, and Social Security Administration (SSA) records have also been obtained.  Moreover, in April 2009 the Board remanded the case in order to attempt to obtain additional VA and private treatment records dated prior to 2004.  After making several attempts to obtain records from the relevant VA Medical Centers (VAMC), the RO issued a Formal Finding on the Unavailability of VAMC Records in November 2009.  In June 2009, the RO additionally provided the Veteran with the necessary release forms in order to allow VA to obtain private treatment records.  The Veteran did not respond to this letter.  A November 2009 letter informed the Veteran that no VA treatment records were available before 2004.  The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.  The Veteran was provided VA medical examinations for his claims in March 2012, May 2012, December 2012, and December 2013, and addendum reports in July 2014.  The VA examination and addendum reports are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, VA's duty to assist has been met.

Furthermore, the Veteran was afforded a Board hearing July 2008.  A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2014); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issue as entitlement to service connection for bipolar disorder and for a traumatic brain injury.  See Board Hearing transcript.  The Veteran was assisted at the hearing by an accredited representative from the American Legion.  Id.  The VLJ noted the purpose of the hearing and stated the reasons for the forthcoming inquiries.  Id.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  Id.  In addition, the VLJ and the representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Id.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  Id.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its November 2013 remand directives.  In November 2013, the Board remanded this matter to the AOJ for additional VA examinations.  The Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).


II.  Service Connection

Applicable Laws

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Certain chronic diseases, such as a psychosis, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such a disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).

It is important to note that a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service, and was not aggravated by service, will rebut the presumption of soundness.  38 U.S.C.A. § 1111  (West 2014).  A preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

Facts

Upon enlistment, the Veteran noted that his health was "good - not currently taking any medications."  See January 1980 Report of Medical History.  The subsequent physical examination, including the Veteran's upper torso and head, did not note "any disqualifying defects."  See February 1980 Report of Medical Examination.  The service treatment records show no injuries, illnesses, or complaints associated with an acquired psychiatric disorder or traumatic brain injury, including related symptoms such as headaches.

As noted above, despite multiple attempts by the RO, no VAMC records for the Veteran dated between February 1983 and April 2004 could be located.  See November 2009 Formal Finding of Unavailability ("The Report indicates that all archives, records, and charts were checked, but there were no records prior to April 7, 2004").  Regardless, VAMC treatment records indicate that the Veteran first sought assistance with his mental health in February 2005 after "feeling overwhelmed primarily due to financial stress and driving needs to take care of daughter."  See February 2005VAMC Social Work Note.  The clinician noted that the Veteran's problems were compounded by "cash-flow...lack of financial assistance...behaviors of ex-wife and legal problems."  Id.  At a follow-up appointment the next week, the Veteran reported "several major stressors" including the deaths of his parents and fighting with his sisters and ex-wife, but made no mention of his military service.  Id.  He "denied any history of previous mental health treatment" or ever being hospitalized, and after a full mental health examination, was provisionally diagnosed with "adjustment disorder with mixed anxiety and depressed mood R/O ADHD."  Id.  Subsequent mental health assessments in June, August and October 2005 yielded identical findings and observations, without any allusions to military trauma.  See June - October 2005 VAMC Social Work Notes.  

The first and only TBI event of record occurred in January 2006 and involved a jailhouse altercation which caused the Veteran to suffer a zygomatic arch fracture.  See February 2006 VAMC Operative Report.  The Veteran's CT scan of this head injury is also the first report of "headache" that is included in the medical evidence of record.  See February 2006 VAMC CT Maxillofacial W/O Cont ("multiple head strikes to right temporal area...presents with a severe headache").  

In March 2006, the Veteran was first diagnosed with "bipolar D/O NOS" and polysubstance abuse disorder.  See March 2006 Psychiatry Admission Evaluation Note.  The Veteran presented for an in-patient treatment program in order to seek help "for the problems that he is having due to drugs and alcohol."  Id.  Both in-patient and outpatient records fail to note any military related stressors, but indicate that the Veteran "talked at length about legal difficulties he has re: his x wife, child custody, and some pending legal charges."  See March 2006 VAMC Social Work Note; see also March 2006 Social Work E&M Note ("Patients Presenting Complaint: he has been having financial, legal, family, and substance abuse problems.") 

In April 2006, the Veteran sought help for a severe headache, and reported to the clinician that "I had a skull fracture, and I have been having headaches since."  See April 2006 VAMC Telephone Encounter Note; see also February 2007 VAMC Telephone Encounter Note ("patient...with long H/O headaches since severe head injury.")  In May 2006, the Veteran presented to a VAMC neurologist and reported his January 2006 injury, stating that "he has not had these Has before."   See May 2006 Neurology Initial Evaluation Note ("he had reduction surgery and after that started having dull and at times throbbing HA").

A March 2007 psychiatric evaluation reveals the Veteran's first report of head trauma other than the documented 2006 jailhouse incident.  See March 2007 Psychiatry Outpatient E&M Note ("He's had several instances of LOC (loss of consciousness) from blow to the head, one in childhood, once while in the service and at least once while he was locked up in county jail").  At a pain consult in November 2008, the Veteran provided more details regarding his in-service incident, stating that he "injured his neck in the 1980's while in the Army because of a forward fall with loss of consciousness...went to see medic and was given pain pills."  See November 2008 VAMC Pain Consult.  The record demonstrates that the Veteran's pain, including headaches, has been continual through to the present day. However, a 2009 MRI and 2013 CT Scan revealed negative, normal results.  See VAMC March 2009 MRI Brain ("unremarkable pre-and postcontrast MRI examination"); see also July 2013 CT Head W/O Cont ("No acute intracranial process. No findings seem to explain behavior changes.")

In a March 2012 VA psychiatric examination report, the examiner provided an Axis I diagnosis of "mood disorder not otherwise specified."  See March 2012 VA Examination.  The examiner noted the difficulty of "establishing a diagnosis and etiology."  Id.  He noted that the Veteran's medical history demonstrates that he first sought mental health treatment in February 2005 for financial distress, but the Veteran himself reports that he "first got mental health treatment as a child to help him deal with the fact that older boys he worked with whom he associated killed someone."  Id.  The examiner concluded that it was as "less likely than not" that the Veteran's mood disorder was related to service.  Id.

Following the Board's November 2013 remand decision, the Veteran was afforded VA examinations in December 2013, with subsequent July 2014 addendum reports.  The December 2013 VA examination for TBI noted only the 2006 jailhouse incident.  See December 2013 VA examination.  The examiner noted that the Veteran was not experiencing any residuals from this incident, and that an MRI from 2009 yielded normal results.  Id.  In conclusion, the examiner stated that the Veteran had pre-existing headaches which were worsened by the 2006 TBI.  Thereafter, in a July 2014 addendum opinion, the examiner stated that since the Veteran's "TBI occurred in 2006...[it] is not related to his military service."  See July 2014 VA addendum.  

The December 2013 VA psychiatric examination identified a current diagnosis of bipolar disorder with a recent depressive episode, noting that the Veteran's mental health history began in February 2005 because of "financial strain and stress of caring for his daughter."  See December 2013 VA examination.  The examiner noted the lack of psychiatric treatment as an adult prior to the 2006 assault, and that there were no reports of treatment while he was in the Army.  Id.  In a July 2014 addendum, the examiner opined that the Veteran's psychiatric problems were "not likely" related to his military service as they first "began in 2005...over 20 years after his discharge."  See July 2014 VA addendum.  Regarding his substance abuse diagnosis, the examiner noted that while the etiology of the disorder was "unknown," it had been in remission for over seven years and not currently of consequence.  Id.  The examiner also noted that the Veteran "does not have PTSD," so his depressive symptoms are due to his bipolar disorder and therefore unrelated to military service as well.  Id.   


Analysis

The Veteran asserts that his residuals of TBI and psychiatric disorders are due to an injury he received in service.  See July 2007 VA Form 21-4138 ("I received a head & neck injury on or about Dec 1981 while stationed in Bamburg Gy."); see also Board Hearing transcript ("I think it was on my birthday actually in 1950, for some reason, I think that's the day it was...I was hot and I sat down on the oil on top of the tailgate of the truck...I woke up under the truck, they said I almost broke my neck...and then basically I've had problems ever since.")  In the alternative, the Veteran claims that his psychiatric disorders and headaches pre-existed service and were exacerbated by his active duty incidents.  See Board Hearing transcript ("I also have a traumatic brain injury before going in); see also November 2007 VA Form 9 ("my military service and the experiences of that service caused it to worsen to the extent that I could no longer function effectively...I was doing fine until my experience in the military...same as above goes for my bipolar condition).


Presumption of Soundness

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood i.e. it is undebatable."  Quirin v. Shinseki,  22 Vet App 390, 396 (2009).  The standard of clear and unmistakable evidence is an onerous standard.  Laposky v. Brown, 4 Vet App 331, 334 (1993).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition. 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service incurrence.

As noted above, the January 1980 VA entrance examination is silent as to any psychiatric or brain/head condition or any related disorder, including headaches.  
In balancing the evidence of the Veteran's alleged pre-existing trauma, it does not rise to level of clear and unmistakable evidence, and VA is unable to rebut the presumption of soundness.  See Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners).  As the Veteran's entrance examination does not explicitly note any psychiatric/brain issue prior to entering service, the entrance documentation does not create an undebatable position as to the pre-existence of the Veteran's conditions.  As the government failed to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claims now turn on whether the Veteran's disorders were incurred in service.



Direct Connection

Acquired Psychiatric Disorders & TBI

The Board notes that the Veteran has received multiple post-service psychiatric disorder diagnoses, including bipolar disorder, and suffered a TBI in 2006.  See December 2013 VA examination.  Therefore, the Board finds that the first requirement, current diagnoses of the disorders, are met. 

However, the evidence must also demonstrate a nexus between the present disease and service.  Here, the Board finds that the evidence does not indicate a nexus between his current psychiatric disorders and residuals of TBI, and his time in service.  The Veteran's service treatment records are silent regarding any psychiatric complaints or symptomatology or for any head injury/brain trauma.  Post-service, the Veteran began seeking psychiatric treatment on a fairly regular basis beginning February 2005, stating on multiple occasions that he "denied any history of previous mental health treatment."  The Veteran's psychiatric disorders are consistent throughout the record, as are the psychiatric assessments of their origins.  See February 2005VAMC Social Work Note ("cash-flow...lack of financial assistance...behaviors of ex-wife and legal problems").  The record is replete with VA medical opinions discussing these "several major stressors."  However, no opinion exists which provides a nexus, or link between the Veteran's diagnoses and his activities during service.  Rather, the multifactorial symptoms opined about involve the Veteran's family and financial situation, and history of substance abuse.  In light of these facts, the VA examiner concluded in the July 2014 addendum that the Veteran's "depression and mania [diagnosed as bipolar disorder]" is not related to his military service because it "was first treated in 2006," more than twenty years after his discharge.  As such, service connection for an acquired psychiatric disorder cannot be established.

The evidence of record also fails to establish a nexus between the Veteran's residuals of a TBI and his period of service.  As noted above, the sole traumatic brain injury noted in any medical evidence stems from the 2006 zygomatic arch injury.  Residuals, including headaches, affected the Veteran following this incident, but as stated in the July 2014 addendum, "the Veteran's TBI occurred in 2006, so is not related to his military service."  As such, service connection for a TBI cannot be established.

The Board must also consider the Veteran's lay statements indicating that he has a psychiatric disorder and TBI as a result of service.  As stated previously, the Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, unlike disabilities that may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the cause of a psychiatric disability is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Moreover, even if credible and competent, the Veteran's general lay assertions are outweighed by specific evidence of record - such as the service records which indicate the Veteran himself denied any psychiatric problems.

Additionally, the Board notes that while the Veteran may report such evidence as the presence of headaches, the Board finds that his statements regarding head pain stemming from an injury in service are of limited probative value.  In addition to the fact that the medical evidence of record does not support the Veteran's contention that his headaches/migraines pre-existed his 2006 TBI, (May 2006 Neurology Initial Evaluation Note "he had reduction surgery and after that started having dull and at times throbbing HA"), the Veteran's testimony is unreliable.  Specifically, the Veteran's hearing testimony and various statements submitted in support of his claim of TBI and related headaches are at variance with, and are outweighed by, an April 2006 statement made to medical providers regarding his headache history, "I had a skull fracture, and I have been having headaches since."  See generally Fed.R.Evid 803 (4) (Statements made to physicians for purposes of diagnosis and treatment are "exceptionally trustworthy"); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")

As a result, to date, there is no competent evidence that the Veteran's psychiatric disorders or residuals of TBI, including headaches, are causally or etiologically due to service.  As the preponderance of the evidence indicates that the Veteran's psychiatric disorders and TBI are not due to service, the claims for service connection for an acquired psychiatric disorder and for TBI, must therefore be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; see also Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001).


Polysubstance Abuse 

In addition, the Board notes that the medical evidence of record shows that the Veteran has received Axis I diagnoses of polysubstance dependence.  However, a claim for service connection for substance abuse cannot succeed because Congress has specifically provided that no compensation shall be paid if the disability is the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2015).  A veteran may only be service-connected for a disability resulting from drug abuse where that abuse is secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In this case, the Veteran has stated that his polysubstance abuse began during service.  See Board Hearing transcript ("any marked change when you had your head injury in the service...yeah, I did, I increased my drinking.").  While the July 2014 addendum opinion noted that the "etiology of his substance abuse is unknown," in the Board's decision herein, service connection for an acquired psychiatric disorder and for residuals of TBI have been denied.  Therefore, consideration of a claim for service connection for substance abuse that is secondary to a service-connected disability is not warranted because the Veteran's acquired psychiatric disorders and TBI are not service-connected disabilities.


ORDER

Entitlement to service connection for residuals of a traumatic brain injury (TBI), is denied.

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed, to include bipolar disorder and depression, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


